Exhibit 10.1

 

THIRD AMENDMENT TO SUBLEASE AGREEMENT

 

THIS THIRD AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) effective as of
November 7, 2018, by and between SHIRE HUMAN GENETIC THERAPIES, INC., a Delaware
corporation (the “Sublessor”), and KINIKSA PHARMACEUTICALS CORP., a Delaware
corporation (the “Sublessee”).

 

BACKGROUND

 

A.                                    AMAG Pharmaceuticals, Inc., a Delaware
corporation (“AMAG”), Sublessor’s predecessor in interest, and The Trustees of
the 92 Hayden Avenue Trust, under Declaration of Trust dated August 18, 1983
(“Prime Lessor”), entered into a Lease dated May 22, 2008, as amended by a
Consent to Assignment Agreement and Amendment to Lease among AMAG, Prime Lessor
and Sublessor dated June 10, 2013 and a First Amendment to Lease (the “Prime
Lease First Amendment”) dated November 24, 2015 (as amended, the “Prime Lease”),
pursuant to which Prime Lessor as landlord leased to Sublessor as tenant the
three (3) story building on the site known as 100 Hayden Avenue, Lexington,
Massachusetts, containing approximately 55,924 square feet of rentable floor
area as shown on Exhibit D of the Prime Lease (the “Leased Premises”) located on
the Land as described in the Prime Lease; and

 

B.                                    The Prime Lease is scheduled to expire on
August 31, 2021; and

 

C.                                    Sublessor and Sublessee entered into a
Sublease Agreement dated as of March 13, 2018 (the “Original Sublease”), as
amended by that certain First Amendment to Sublease dated as of June 26, 2018
(the “First Amendment”) and that certain Second Amendment to Sublease dated as
of July 17, 2018 (the “Second Amendment”, and collectively with the Original
Sublease and the First Amendment, the “Sublease”), pursuant to which Sublessee
subleased a portion of the Leased Premises consisting of approximately 27,244
rentable square feet in the Building as further described in the Sublease
(together, the “Original Subleased Premises”). Pursuant to that certain Consent
to Sublease dated March 13, 2018, Prime Lessor consented to the Sublease and
pursuant to that certain letter dated June 25, 2018, Prime Lessor consented to
the First Amendment (together, the “Consent to Sublease”).

 

D.                                    Sublessor and Sublessee desire to amend
the Sublease to add to the Original Subleased Premises: (i) approximately 10,496
rentable square feet located on the second floor of the Building as delineated
on Exhibit A attached hereto (the “Phase 1 Expansion Space”), (ii) 
approximately 10,496 rentable square feet located on the second floor of the
Building as delineated on Exhibit A attached hereto (the “Phase 2 Expansion
Space”), and (iii) approximately 7,688 rentable square feet located on the first
floor of the Building as delineated on Exhibit A attached hereto (the “Phase 3
Expansion Space” and collectively with the Phase 1 Expansion Space and the Phase
2 Expansion Space the “Phased Expansion Space”), which upon the commencement
date of the Phase 3 Expansion Space shall increase the rentable area of the
Subleased Premises from to 27,244 rentable square feet to 55,924 rentable square
feet, and comprise the entirety of the Leased Premises.

 

E.                                     Capitalized terms not defined in this
Amendment shall have the meaning provided by the Sublease.

 

1

--------------------------------------------------------------------------------



 

NOW, THEREFORE, for and in consideration of the covenants and agreements set
forth in this Amendment, and intending to be legally bound, Sublessor and
Sublessee agree as follows:

 

1.                                      Demise of Phased Expansion Space; Term.

 

1.1.                            Demise.  Sublessor hereby subleases the Phased
Expansion Space to Sublessee, and Sublessee hereby subleases the Phased
Expansion Space from Sublessor, and also together with all fixtures, 
appurtenances and rights ancillary to the Phased Expansion Space as provided in
the Prime Lease.  The Phased Expansion Space is subleased to Sublessee on the
same terms as provided in the Sublease except as otherwise expressly provided
herein.  From and after the date of this Amendment, Sublessee shall be entitled
to use all of the parking spaces under the Prime Lease, which consist of
approximately 185 parking spaces, for Sublessee’s exclusive use on the terms and
conditions provided in the Prime Lease.

 

1.2.                            Phase 1 Expansion Space.

 

(a)                                 The term of the sublease of the Phase 1
Expansion Space to Sublessee shall begin (the “Phase 1 Expansion Space
Commencement Date”) on January 1, 2019, and shall be coterminous with the
Sublease Term.

 

(b)                                 Commencing on January 1, 2019 (the “Phase 1
Base Rent Commencement Date”), and not later than the first (1st) day of each
month thereafter, Sublessee shall pay base rent for the Phase 1 Expansion Space
in the amount of Twenty-Seven Thousand Nine Hundred Eighty-Nine and 33/100
Dollars ($27,989.33) (“Phase 1 Monthly Base Rent”) and Additional Rent.  The
Monthly Base Rent for the  Original Subleased Premises and the Phase 1 Expansion
Space shall be, in the aggregate One Hundred Thousand Six Hundred Forty and
00/100 Dollars ($100,640.00) per month.

 

(c)                                  Sublessee shall have the right to occupy
the Phase 1 Expansion Space prior to the Phase 1 Expansion Space Commencement
Date without being obligated to pay any Monthly Base Rent prior to the Phase 1
Base Rent Commencement Date, provided however Sublessee shall pay Additional
Rent, or pro rata portion thereof as applicable, commencing on the date of the
early occupancy of the Phase 1 Expansion Space.

 

(d)                                 From and after the date on which Sublessee
shall occupy the Phase 1 Expansion Space, but subject to the provisions of
Section 1.2(c) above regarding payment of Monthly Base Rent, (i) the Subleased
Premises shall include the Phase 1 Expansion Space, (ii) Sublessee’s Share shall
increase from 48.727% to 67.48%, (iii) Sublessee shall pay an additional Two
Thousand Seven Hundred Eleven and 47/100 Dollars ($2,711.47) per month, or pro
rata portion thereof as applicable (being equal monthly installments of an
annualized rate of $3.10 per rentable square foot of the Phase 1 Expansion
Space) for electrical services provided to the Phase 1 Expansion Space, and
(iv) as used in the Sublease, the “Subleased Premises” shall mean, collectively,
the Original Subleased Premises and the Phase 1 Expansion Space.

 

2

--------------------------------------------------------------------------------



 

1.3.                            Phase 2 Expansion Space.

 

(a)                                 Sublessee shall have the right to occupy the
Phase 2 Expansion Space prior to December 1, 2019.  The term of the sublease of
the Phase 2 Expansion Space to Sublessee shall begin (the “Phase 2 Expansion
Space Commencement Date”) on the earlier of (i) December 1, 2019 and (ii) the
date on which Sublessee occupies the Phase 2 Expansion Space, and shall be
coterminous with the Sublease Term.

 

(b)                                 Commencing on the Phase 2 Expansion Space
Commencement Date, and not later than the first (1st) day of each month
thereafter, Sublessee shall pay base rent for the Phase 2 Expansion Space in the
amount of Twenty-Seven Thousand Nine Hundred Eighty-Nine and 33/100 Dollars
($27,989.33) (“Phase 2 Monthly Base Rent”), and Additional Rent, or pro rata
portion thereof as applicable.

 

(c)                                  From and after the Phase 2 Expansion Space
Commencement Date, (i) the Subleased Premises shall include the Phase 2
Expansion Space, (ii) Sublessee’s Share shall increase by 18.77%, and
(iii) Sublessee shall pay an additional Two Thousand Seven Hundred Eleven and
47/100 Dollars ($2,711.47) per month or pro rata portion thereof as applicable
(being equal monthly installments of an annualized rate of $3.10 per rentable
square foot of the Phase 2 Expansion Space) for electrical services provided to
the Phase 2 Expansion Space.

 

1.4.                            Phase 3 Expansion Space.

 

(a)                                 Sublessee shall have the right to occupy the
Phase 3 Expansion Space prior to December 1, 2019.  The term of the sublease of
the Phase 3 Expansion Space to Sublessee shall begin (the “Phase 3 Expansion
Space Commencement Date”) on the earlier of (i) December 1, 2019 and (ii) the
date on which Sublessee occupies the Phase 3 Expansion Space, and shall be
coterminous with the Sublease Term.

 

(b)                                 Commencing on the Phase 3 Expansion Space
Commencement Date, and not later than the first (1st) day of each month
thereafter, Sublessee shall pay base rent for the Phase 3 Expansion Space in the
amount of Ten Thousand Two Hundred Fifty and 67/100 Dollars ($10,250.67) (“Phase
3 Monthly Base Rent”), and Additional Rent, or pro rata portion thereof as
applicable.

 

(c)                                  From and after the Phase 3 Expansion Space
Commencement Date, (i) the Subleased Premises shall include the Phase 3
Expansion Space, (ii) Sublessee’s Share shall increase by 13.75%, and
(iii) Sublessee shall pay an additional One Thousand Nine Hundred Eighty-Six and
07/100 Dollars ($1,986.07) per month or pro rata portion thereof as applicable
(being equal monthly installments of an annualized rate of $3.10 per rentable
square foot of the Phase 3 Expansion Space) for electrical services provided to
the Phase 3 Expansion Space.

 

1.5.                            Entirety of Phased Expansion Space.  Upon the
occurrence of the Phase 1 Commencement Date, the Phase 2 Commencement Date and
the Phase 3 Commencement Date, (a) as used in the Sublease, the “Subleased
Premises” shall mean, collectively, the Original Subleased Premises and the
Phased Expansion Space, (b) the Monthly Base Rent for the Original Subleased
Premises and the Phased Expansion Space shall be, in the aggregate, One Hundred
Thirty-Eight Thousand Eight Hundred Eighty and 00/100 Dollars ($138,880.00) per
month, (c)

 

3

--------------------------------------------------------------------------------



 

Sublessee’s Share shall be 100%, (iv) Sublessee shall pay, in the aggregate,
Fourteen Thousand Four Hundred Forty-Seven and 03/100 ($14,447.03) per month for
electrical services provided to the Subleased Premises, and (d) Sublessee shall
have exclusive use of the entire Leased Premises under the Prime Lease.

 

2.                                      Phased Expansion Space Accepted “AS-IS”.

 

2.1.                            Preparation of Phased Expansion Space.  Prior to
the Phase 1 Expansion Space Commencement Date, Sublessor shall, at Sublessor’s
sole cost and without reimbursement by Sublessee, remove (collectively the
“Sublessor’s Retained Office Furniture”): (a) all shelving and file systems
located in the portion of the Phase 3 Expansion Space identified as “Room to
remove file storage” on Exhibit A attached to this Amendment, and (b) all
un-assembled workstation cubes and parts located within the Phase 3 Expansion
Space as of the date of this Amendment.  Any portion of the Sublessor’s Retained
Office Furniture which shall remain in the Subleased Premises after the Phase 1
Expansion Space Commencement Date shall be deemed to have been abandoned by
Sublessor and either may be retained by Sublessee as Sublessee’s property or may
be disposed of in such manner as Sublessee may see fit.  The actual,
out-of-pocket costs of removing and disposing of the Sublessor’s Retained Office
Furniture incurred by Sublessee shall be paid by Sublessor to Sublessee within
thirty (30) days after Sublessor is billed therefor.

 

2.2.                            FF&E. During the respective terms of the Phased
Expansion Space, Sublessee shall have the right to use the furniture, fixtures
and equipment listed in Exhibit A attached to the form bill of sale (the “FF&E”)
attached to this Sublease as Exhibit B (the “Bill of Sale”), and upon expiration
of this Sublease, Sublessee shall remove the FF&E from the Subleased Premises.
Upon Sublessee’s request following the respective commencements dates for the
Phased Expansion Space, and provided that Sublessee is not then in Default
(which condition may be waived by Sublessor) the FF&E shall be deemed
transferred by Sublessor to Sublessee, and upon request by Sublessee to
Sublessor, Sublessor shall execute and deliver to Sublessee the Bill of Sale
evidencing such transfer of ownership of the FF&E.   Sublessor makes no
representations, express or implied, as to the condition, usefulness or state of
function or repair of the FF&E including without limitation, warranties of
fitness or merchantability, it being expressly understood that the FF&E is being
transferred to Sublessee “as is, where is”, with all faults.

 

2.3.                            Phased Expansion Space Accepted “As-Is”. 
Sublessor hereby represents and warrants to Sublessee that the Phased Expansion
Space and all systems servicing the Phased Expansion Space are in good working
order and condition, reasonable wear and tear excepted.  Sublessor shall deliver
the Phased Expansion Space broom clean, which such portion of the Subleased
Premises shall be accepted by Sublessee on the applicable commencement date in
their present condition, “AS-IS,” without any representation or warranty by
Sublessor, subject to the state of title on the date of this Amendment, and also
subject to all applicable legal requirements and any violation of legal
requirements which may exist on the date of this Amendment and further subject
to the provisions of Section 2.1 above.  Sublessee has examined and approved the
Phased Expansion Space and acknowledges that all improvements and fixtures
included in the Phased Expansion Space are in good condition and working order. 
Except as provided in Section 2.1 above, Sublessor shall have no obligation to
make any improvements to

 

4

--------------------------------------------------------------------------------



 

the Phased Expansion Space or provide Sublessee any allowance for so doing
(other than as provided generally in Section 3 below).

 

3.                                      Tenant’s Work and Available Allowance.

 

From and after the date hereof, (i) the “Improvement Allowance” provided by
Sublessor in accordance with Section 2 of Exhibit C to the Work Letter attached
to the Sublessee shall be Five Hundred Fifty Nine Thousand Two Hundred Forty and
00/100 Dollars ($559,240.00), and (ii) the “Approved Design Costs” shall mean
the architectural, engineering and space planning fees and charges actually paid
by Sublessee to third parties, unaffiliated architects, engineers and space
planners respecting the preparation of Sublessee’s Plans but not to exceed five
percent (5%) of the amount of the Improvement Allowance.  Sublessee may use the
Improvement Allowance in accordance with the terms of the Sublease for
Improvements in all or any portion of the Original Subleased Premises and the
Phased Expansion Space, including but not limited to, Sublessee’s Work.  The
Improvement Allowance may be used for any costs and expenses, as provided in the
Original Sublease, incurred by Sublessee prior to or following the date hereof. 
Sublessee agrees that, notwithstanding anything in the Sublease to the contrary,
the requirements of the second sentence of Section 5A of the Prime Lease First
Amendment are incorporated into this Sublease as required by Section 5 of the
Prime Lessor’s Consent (as defined below).  Notwithstanding any provision in the
Sublease to the contrary, Sublessee shall only be required deliver those
materials and information required by the Prime Lessor for payment of the
“Tenant Allowance” as provided in Section 5 of the Prime Lessor’s Consent.   To
the extent permitted by Prime Lessor, Sublessee shall make any requests for
payment of the Improvement Allowance directly to Prime Lessor, and Prime Lessor
may make payment thereof directly to Sublessee.  Sublessee and Sublessor agree
that Sublessee acknowledges that Section 5A provides that Improvement Allowance
requests must be made to Prime Lessor not later than September 1, 2019, and
accordingly, if Sublessor is making the requests for the “Tenant Allowance” to
Prime lessor, then, Sublessee shall make any request to Sublessor not later than
August 1, 2019, which request must be in full compliance with Section 5 of the
Prime lessor’s Consent.

 

4.                                      Right of First Offer; Option to
Sublease.

 

Sections 26 and 27 of the Original Sublease are hereby deleted in their entirety
and are of no further force or effect.

 

5.                                      Prime Lessor’s Consent.

 

5.1.                            Sublease Conditioned Upon Consent.  This
sublease of the Phased Expansion Space is subject to, and conditioned upon,
Sublessor’s obtaining the written consent of Prime Lessor to this Amendment (the
“Prime Lessor’s Consent”).

 

5.2.                            Delivery of Information.  Sublessee shall
promptly deliver to Sublessor any information reasonably required by Prime
Lessor (in connection with the Prime Lessor’s Consent) with respect to the
nature and operation of Sublessee’s business and/or the financial condition of
Sublessee.

 

5

--------------------------------------------------------------------------------



 

5.3.                            Agreements for Benefit of Prime Lessor. 
Sublessor and Sublessee hereby agree, for the benefit of Prime Lessor, that
neither this Amendment nor the Prime Lessor’s Consent shall:

 

5.3.1.                              create privity of contract between Prime
Lessor and Sublessee;

 

5.3.2.                              be deemed to amend the Prime Lease in any
way (unless Prime Lessor shall have expressly agreed in writing to such
amendment); or

 

5.3.3.                              be construed as a waiver of Prime Lessor’s
right to consent to any assignment of the Prime Lease by Sublessor or any
further subletting of the Leased Premises.

 

5.4.                            Fee.  Any fee charged by Prime Lessor in
connection with the Prime Lessor’s Consent shall be paid by Sublessor.

 

5.5.                            Effect of Failure to Obtain Prime Lessor’s
Consent.  If the Prime Lessor’s Consent is required under the Prime Lease and
Prime Lessor fails to consent to this Amendment within thirty (30) days after
the execution and delivery of this Amendment by the parties, either Sublessor or
Sublessee may terminate this Amendment by giving written notice to the other at
any time thereafter, but before Prime Lessor grants such consent.  Upon such
termination, (a) Sublessor will return any prepaid rent to Sublessee, (b) this
Amendment will become null and void, and (c) neither party will have any
liability or obligation to the other under this Amendment.

 

6.                                      Brokers.

 

Sublessor and Sublessee represent and warrant to each other that no broker or
finder other than CBRE-NE and CBRE (the “Brokers”), were instrumental in
arranging or bringing about this transaction and that there are no claims or
rights for commissions, finders’ fees or other compensation (collectively,
“compensation”) by any person or entity other than the Brokers.  Sublessor shall
be solely responsible for all compensation payable to the Brokers, pursuant to a
separate agreement between Sublessor and Brokers.  If any broker or finder
asserts a claim for compensation based upon any actual or alleged contact,
dealings or communication with Sublessor or Sublessee, then the party through
whom such broker or finder makes its claim shall indemnify and hold the other
party (the “Indemnified Party”) harmless from and against any and all claims,
damages, judgments, suits, liabilities, losses, costs and expenses (including
without limitation, reasonable attorneys’ fees and court costs) suffered or
incurred by or brought against the Indemnified Party in connection with such
claim for compensation.

 

7.                                      Miscellaneous.

 

7.1.                            Interpretation of Sublease.  The headings and
captions in this Amendment are inserted for convenience of reference only and in
no way define, describe or limit the scope or intent of this Amendment or any of
its provisions.  Where the context so requires, the use of the singular shall
include the plural and vice versa and the use of the masculine shall include the
feminine and the neuter.

 

6

--------------------------------------------------------------------------------



 

7.2.                            Governing Law; Jurisdiction and Venue.  This
Amendment and the Sublease shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts.

 

7.3.                            No Recording.  Neither this Amendment nor any
memorandum or short form thereof may be recorded by Sublessee.

 

7.4.                            Survival.  Any covenants set forth in this
Amendment which, by their nature, would reasonably be expected to be performed
after the expiration or earlier termination of this Amendment, shall survive the
expiration or earlier termination of this Amendment.

 

7.5.                            Counterparts. This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

 

7.6.                            Transmission of Sublease by Facsimile or PDF. 
The transmission of a signed counterpart of this Amendment by facsimile or by
portable document file (“PDF”) shall have the same force and effect as delivery
of an original signed counterpart of this Amendment, and shall constitute valid
and effective delivery for all purposes.  If either party delivers a signed
counterpart of this Amendment by transmission of a facsimile or PDF, it shall
also send promptly thereafter by overnight courier or personal delivery a signed
original counterpart of this Amendment to the other party, but failure to do so
shall not render this Amendment void or voidable by either party.

 

7.7.                            Binding Effect; Assignment.  Subject to
Article 7 of the Original Sublease, this Amendment shall be binding upon, and
inure to the benefit of, the parties to this Amendment and their respective
successors and assigns.

 

7.8.                            Entire Agreement; Requirement for Writing.

 

7.8.1.                              This Amendment contains the final and entire
agreement of Sublessor and Sublessee and are intended to be an integration of
all prior negotiations and understandings with respect to the subject matter
hereof.  Neither Sublessor nor Sublessee shall be bound by any covenants,
agreements, statements, representations or warranties, oral or written, not
contained in this Amendment with respect to the subject matter hereof.

 

7.8.2.                              No change or modification to this Amendment
shall be valid unless the same is in writing and signed by the parties to this
Amendment.

 

7.8.3.                              No waiver of any of the provisions of this
Amendment shall be valid unless the same is in writing and is signed by the
party against which it is sought to be enforced.

 

7.9.                            Severability.  If any provision of this
Amendment, or the application thereof to any person, place or circumstance,
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, the remainder of this Amendment and such provisions as applied to other
persons, places and circumstances shall remain in full force and effect.

 

7

--------------------------------------------------------------------------------



 

7.10.                     Time of Essence.  Time is of the essence of each and
every provision of this Amendment of which time is an element.

 

7.11.                     Drafts not an Offer to Enter into a Legally Binding
Contract. The submission of a draft of this Amendment by one party to another is
not intended by either party to be an offer to enter into a legally binding
contract.  The parties shall be legally bound pursuant to the terms of this
Amendment only if and when Sublessor and Sublessee have fully executed and
delivered to each other a counterpart of this Amendment.

 

7.12.                     Full Force and Effect.  As modified by this Amendment
the Sublease is in full force and effect.

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Sublessor and Sublessee have duly executed this Amendment as
of the day and year first above written.

 

 

SUBLESSOR:

 

 

 

SHIRE HUMAN GENETIC THERAPIES, INC.

 

 

 

By:

/s/ Michael Connor

 

Name:

Michael Connor

 

Title:

Global Head of Real Estate

 

 

 

SUBLESSEE:

 

 

 

KINIKSA PHARMACEUTICALS CORP.

 

 

 

By:

/s/ Thomas Beetham

 

Name:

Thomas Beetham

 

Title:

Executive Vice President

 

9

--------------------------------------------------------------------------------



 

Exhibit A

 

Phased Expansion Space

 

[g400711ks03i001.jpg]

 

10

--------------------------------------------------------------------------------



 

EXHIBIT B

 

BILL OF SALE

 

THIS SPECIAL WARRANTY BILL OF SALE (“Bill of Sale”) is effective as of
               , 201  , by SHIRE HUMAN GENETIC THERAPIES, INC., a Delaware
limited liability company (“Seller”) in favor KINIKSA PHARMACEUTICALS CORP., a
           corporation (“Buyer”).

 

BACKGROUND

 

WHEREAS, Seller has agreed to sell to Buyer and Buyer has agreed to purchase
from Seller, all of Seller’s right, title and interest in and to all furniture,
equipment and other personal property owned by Seller (the “FF&E”) located at
100 Hayden Avenue, Lexington, Massachusetts, and listed in Exhibit A attached
hereto and made a part hereof (“Subleased Premises”).

 

NOW, THEREFORE, for and in consideration of $1.00 and other good and valuable
consideration, the receipt of which shall be a condition to the effectiveness of
the following grant and conveyance, Seller does hereby grant, convey, transfer,
bargain, sell, deliver and set over, all of Seller’s right, title and interest
in and to the FF&E owned by Seller located at the Subleased Premises to Buyer,
its successors and assigns.

 

Seller hereby warrants that Seller has the authority to transfer its interest in
the FF&E and that Seller has good and marketable title to the FF&E, free and
clear of all liens, claims, encumbrances and rights of other and that it will
warrant and defend such title forever against all claims and demands whatsoever
resulting from claims occurring prior to the effective date hereof.

 

Seller makes no representations, express or implied, as to the condition,
usefulness or state of function or repair of the FF&E including without
limitation, warranties of fitness or merchantability, it being expressly
understood that the FF&E is being sold to Buyer “As is, Where is”, with all
faults.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale on the day and year
first written above.

 

 

SHIRE HUMAN GENETIC THERAPIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

11

--------------------------------------------------------------------------------



 

EXHIBIT A TO BILL OF SALE

 

FF&E Inventory

 

In addition to the foregoing, the FF&E shall include all furniture, fixtures and
equipment physically located in the Subleased Premises as of the date of this
Amendment, excluding all of Sublessor’s Retained Office Furniture, as defined in
the Third Amendment to Sublease Agreement, effective as of November 7, 2018, by
and between Seller and Buyer.

 

12

--------------------------------------------------------------------------------